In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-21-00341-CV
                                __________________

             IN THE INTEREST OF J.O. JR., T.O., J.O. and W.O.

__________________________________________________________________

             On Appeal from the County Court at Law No. 3
                     Montgomery County, Texas
                   Trial Cause No. 20-07-08744-CV
__________________________________________________________________

                           MEMORANDUM OPINION

      After a bench trial, Appellant H.O. (“Mother”) 1 appeals the trial court’s order

terminating her parental rights to her children, J.O. Jr. (“Jason”), T.O. (“Todd”), J.O.

(“Julie”) and W.O. (“Wendy”). At the time the petition was filed, Jason and Todd

were six years old, Julie was four, and Wendy was two. The trial court also

terminated the parental rights of the children’s father, J.O. (“Father”).2 For reasons

explained herein, we affirm the trial court’s judgment.


      1
         To protect the identities of the minors, we use pseudonyms to refer to the
children and their family members. See Tex. R. App. P. 9.8(b)(2).
       2
         Father filed an affidavit of relinquishment stating that he is the children’s
father, that he gave up his parental rights, and that termination of the parent-child
                                     Background

      On July 24, 2020, the Department of Family and Protective Services (“the

Department”) filed an “Original Petition for Protection of a Child, for

Conservatorship, and for Termination in Suit Affecting the Parent-Child

Relationship.” The petition named Jason, Todd, Julie, and Wendy as the children in

the suit, Mother as the children’s mother, and Father as Jason’s father and “the

alleged father” of the other three children.

      The petition was supported by an affidavit from a Child Protective Services

(“CPS”) worker and representative, stating that, on July 15, 2020, the Department

received two priority one reports regarding the children. The affidavit summarized

both reports. In the first report there were concerns of sexual abuse to the children

and a description of what prompted the report.3 According to the affidavit, the


relationship was in the children’s best interest. Father is not a party to this appeal.
Accordingly, we include limited details about him as necessary to explain the facts.
       3
         The CPS Affidavit stated the following allegations:

      ALLEGATIONS

      On July 15, 2020 the department received two Priority One referrals for
      the [] children. The first report stated that there are concerns of sexual
      abuse to [the children]. The report stated that [Father and Mother] are
      in the bedroom with the oldest child and that they can be heard telling
      him to shut up. The report stated that the oldest child can be heard
      crying and that [Mother] is heard telling him to hold her hands. The
      report stated that [Mother] can be heard telling [Father] to “pull out”
      while the child is heard pleading and crying. It was noted that the child
      could be heard trying to catch his breath during the incident. It was
                                            2
children were being punished for long periods of times at all hours of the night. The

second report to the Department stated that the children were heard crying and

screaming during the night and that the parents were always “yelling and cussing”

at the children. The report stated that an unrelated male, Wesley, in the home was

using methamphetamine with the Mother and using and selling the drugs in the

garage next to the children. The report stated that the Father was unaware of

Mother’s drug use, but when the oldest child, Jason, tried to tell Father, Jason was

disciplined. The report also “stated that the children ask for food.”

      According to the affidavit, the Department representative visited the residence

on July 16, 2020, and observed that the children were in dirty and worn clothes, the

home was in poor condition with large holes in the walls and exposed insulation,

there were stacks of trash and clutter, a dirty mattress with no bedding was in the

middle of a room, there were several dogs and reptiles in crates around the home,



      reported that the children are heard being punished for long periods of
      time at all hours of the night.
      The second report stated that the children can be heard crying and
      screaming at all hours of the night and that the parents are always
      yelling and cussing at the children. The report stated that there is an
      unrelated male, [], in the home and that he is engaging in
      methamphetamine use with [Mother]. The report stated that [Mother]
      and the male are using and selling methamphetamines in the garage
      next to the children. The report stated that [Father] is unaware of
      [Mother’s] use but also stated that the oldest [child] tried to tell [Father]
      about the use and he was disciplined. The report stated that the children
      ask for food.
                                           3
the kitchen cabinets were infested with roaches, and there was “wood attached by

screws to the bedroom entrance causing concern that the children were being locked

in.” Two of the children, Jason and Todd, were unwilling to complete an interview

at Children’s Safe Harbor and remained quiet in response to the representative’s

questions.

      When the representative asked Mother how the home conditions had

deteriorated so quickly since the closure of the last investigation, Mother stated that

the children were destructive and had stopped doing their chores. According to the

affidavit, Mother denied that Wesley was living in her home, denied any drug use,

agreed to submit to a drug test the next day, and denied the allegations of sexual

abuse and physical abuse to the children. Father reported that he worked away from

home and Mother wanted to party and spend time with Wesley and not parent. He

believed Mother might be using marijuana and he admitted that he had smoked

marijuana within the last two days. According to the representative, Father became

emotional when he discussed that he had started to sleep in a chair because Wesley

had been sleeping in his bed with Mother. Father admitted to arguing with Mother

and that he had thrown things at her. Father told the representative that he had not

removed the children from the environment because he loved Mother. He denied

sexually and physically abusing his children. Mother and Father agreed to allow the

children to be placed with Mother’s parents. The children’s maternal grandmother

                                          4
reported that she believed Mother was “using pills and shooting up.” She did not

believe that the children should be in Mother’s or Father’s care.

      The affidavit outlined a history of referrals alleging physical abuse, physical

neglect, and neglectful supervision of the children by Mother and Father dating back

to 2016, with many of the allegations being ruled out or ruled “unable to determine”

by the Department. In some cases, services were provided to assist the family and,

on at least one occasion and as a result of a November 2019 referral alleging physical

neglect of the children by Mother and Father, “CPI staff demonstrated modeling for

the family and walked [Mother] through bathing the children and keeping the house

clean[]” and a “referral for maternal child network in home services was sent.”

Ultimately, the case from the November 2019 allegations was “closed with various

community resources implemented and referrals sent.”

      In the affidavit, the Department requested to be named temporary managing

conservator of the children because the parents had demonstrated a long-term pattern

of chronic physical neglect of the children, and despite the Department’s repeated

efforts to aid in mitigating the abuse and neglect to the children, the children were

“again [] found in conditions [] hazardous to their health, safety, and development

along with allegations of sexual abuse.”




                                           5
                                  Evidence at Trial

Testimony of Lindsay Higdon

      Lindsay Higdon testified that she was the Department Caseworker for the case

from July 2020 to April 2021. Higdon stated that the initial concerns in the case were

“drug use, sexual abuse of the children, and neglect.” It was Higdon’s understanding

that, when the case started, Mother and Father were no longer in a relationship and

were living separate lives. The initial primary goal during the case was relative

adoption. According to Higdon, she formulated the family plan of service and held

a family group conference. Higdon was unable to contact Mother until a few months

into the case because Mother did not respond to Higdon’s phone calls or letters.

      The children were placed with their maternal grandmother and Higdon

described the maternal grandmother’s house as appropriate, clean, and safe for the

children. Higdon believed that the grandmother was committed to the children, and

based on Higdon’s observations of their interactions, the children were very bonded

to the grandmother. According to Higdon, the children and their grandmother had a

good relationship, the children seemed to trust the grandmother, and the

grandmother was an advocate for them. Higdon described the placement as “ideal

for these children.”

      Higdon stated that Mother had approximately a year to complete the services

in her service plan, but Mother did not comply with the plan. Mother’s court-ordered

                                          6
service plan was admitted into evidence. According to Higdon, as part of Mother’s

service plan she was to obtain and maintain stable employment, stay in contact with

Higdon, maintain stable housing, and attend the parent collaboration group. Mother

did not comply with any of those requirements. Mother never told Higdon that she

was employed. According to Higdon, the service plan required Mother to complete

a drug and alcohol assessment and follow the recommendations from the assessment.

Although Mother completed the assessment, she did not follow the

recommendations. Mother never told Higdon that she had a stable home for Higdon

to come visit. Another requirement of Mother’s service plan was to complete random

drug testing. Mother did not fully comply with the random bi-weekly drug testing

and only drug tested once in February 2021 when Higdon was the caseworker.

Higdon was aware that a drug test for Mother during the case investigation showed

Mother tested positive for amphetamine and methamphetamine, and that when

Mother submitted for a urine and hair test on February 23, 2021, Mother tested

positive for amphetamine and methamphetamine, but Mother denied using drugs.

Under the service plan Mother was to provide Higdon with any information about

the boyfriend who had allegedly sexually abused the children, and Mother did not

comply. Mother also did not complete psychiatric and psychological evaluations and

follow recommendations relating thereto as required by her service plan. Mother

participated in individual therapy for about two months but was discharged for

                                        7
noncompliance. According to Higdon, the children did not have visitation with

Mother during the case based on the children’s therapist’s recommendations.

      One of the children, Todd, had some mental health problems, and the

grandmother had been addressing those problems and made sure he received

appropriate services. Todd was admitted into a psychiatric hospital for threats of

self-harm and harm to others, was discharged and went back to the hospital less than

a month later for another stay, and then he was discharged again. After being stable

for a while and on medication and attending therapy, he declined and was admitted

again. According to Higdon, there was a discussion about the possibility of placing

Todd outside of the grandmother’s home until he could be stabilized but the

grandmother felt Todd was safest in her home and with his siblings. Higdon testified

that she worked with the grandmother and the CASA to set up “intensive

wraparound [outpatient] services to be done in the home” so that Todd could stay

out of the hospital and keep his education and mental health on track.

      According to Higdon, one of the other children, Julie, suffered from thyroid

problems and when she was placed at the grandmother’s, Julie had already been

prescribed thyroid medication but had not been taking it. At the time of removal, all

four children were also malnourished and had poor dental health. Higdon testified

that the maternal grandmother had addressed the nourishment concerns and dental




                                         8
problems. According to Higdon, all four children were also in therapy during the

time she had the case.

      Higdon had no doubt that the grandmother and her husband were committed

and loved the children and that the children wanted to be adopted by them. Higdon

testified that the maternal grandparents had good plans for the children, and that the

grandmother was addressing the children’s medical, mental health, educational, and

physical needs. At the time she ceased being the caseworker in April, Higdon

believed the children felt safe at their grandmother’s. According to Higdon, Mother

was “pretty much completely noncompliant” with her service plan and Mother had

not done anything else during the case to alleviate the concerns they had for the

children at the time of their removal.

      Testimony of Kassie Sauer

      Kassie Sauer testified that she was the Department caseworker for the children

for about four months before trial. When she received the case and reviewed it,

Mother was not in compliance with her family plan. She was unable to reach Mother

the first couple of months at the numbers Mother had provided, but Sauer met with

Mother in the month before trial after Mother contacted her. According to Sauer, she

called and left voicemails for Mother to be drug tested, but Mother never submitted

to drug testing for Sauer. As to Mother’s housing situation, Mother told Sauer

Mother had a “camper” to live in but said she was about to move it because of a

                                          9
conflict with the person from whom she was renting property. Sauer stated that was

the last thing Sauer heard about Mother’s housing. Sauer testified that Mother never

told her that Mother was ready, willing, and able to have the children back given her

housing situation. Although Mother reported to Sauer that she was “scrapping for

money” and was working as a caregiver, she never provided Sauer with proof of

employment or income.

      Sauer talked with the children’s grandmother and observed the grandmother

interact with the children. According to Sauer, the children were very attached to

their grandmother, they were well-bonded with her, and they would “get nervous if

they even think you’re going to remove them from the [grandmother’s] home[.]”

Sauer testified that, based on her monthly meetings with the children, her review of

the file and the children’s therapist’s notes, and conversations with Mother and the

grandmother, Sauer believed it was in the children’s best interest for Mother’s

parental rights to be terminated. Sauer reached that opinion after considering factors

such as the safety of the children, their ability to have a long-term home where they

feel safe and are taken to medical appointments, their ability to have a home where

they are not abused, and Mother’s lack of stability and inability to follow up with

Julie’s thyroid issues and Todd’s behavioral issues. Sauer testified that despite only

meeting with Mother one time and talking on the phone with her three or four times,

based on everything she felt comfortable saying that Mother should never see her

                                         10
children again. Sauer also testified that she believed, based on Father’s affidavit of

relinquishment and the testimony she heard at trial, it was in the children’s best

interest for Father’s parental rights to be terminated.

Testimony of Mother

      Mother testified that she and Father married in 2014, after Jason was born.

She believed it was in the best interest of the children for Father to relinquish his

parental rights because when he came home from his work trips, he “would just []

sit on his video games and scream at [the children] and spank them 24/7.” According

to Mother, her mother’s house was a good place for the children and better than

foster care. Mother testified she had no concerns with the children living with her

mother.

      Mother did not know why Julie had thyroid pills leftover in July when she had

been prescribed them in April, and she stated she made sure Julie got her medication

every day. At the time of the removal, Mother lived in a trailer her father-in-law said

she could live in, and she lived with Father and another man, Wesley. According to

Mother, Father and Wesley stayed out in the garage and Wesley, with whom Mother

was in a relationship, went to jail. Mother did not believe that any of her children

had ever been sexually abused. She testified that Wesley never sexually abused the

children because he was never alone with her children. She testified that she was not

“a hundred percent sure” about Father though, because he had been around the

                                          11
children alone plenty of times, she had been told he “used to stare at [her] girls[,]”

and she was working at the time.

      Mother testified that at the time of removal she did not believe Father was

doing drugs and she stated she had never used illegal drugs. She testified that the

reason she tested positive in July 2020 on her drug test was because, unbeknownst

to her at the time, someone put methamphetamine in Mother’s “vape” that she had

left out. As for the February 2021 positive drug test, Mother testified that she did not

know how she tested positive because she was not using drugs. Mother stated that

she was discharged from individual counseling because the counselor did not think

she needed the counseling anymore. According to Mother, she had never received

anything about the drug and alcohol assessment recommendations, and she was only

called for drug testing on three occasions. She testified she did not know she was

being called every two weeks, she submitted for two tests, and then on the third time

the office was closed.

      Mother testified that in October 2020 she moved out of the trailer from which

the children had been removed because Father “had shut off the lights.” Mother

denied that the two dogs seized from that property looked like they did in the

photographs which were admitted into evidence. Mother alleged that both dogs

“were all fat ‘cause [she] was feeding them.” She testified that after she left the

trailer, she moved in with a friend who lived next door for a few months, and then

                                          12
she stayed with another friend for about three months. After that, she used a stimulus

check to buy a camper and vehicle that she put on property she rented from friends.

According to Mother, at the time of trial she paid the friend $200 a month to rent the

property and about $97 a month for the water bill, and Mother agreed she had not

provided the address to her caseworker.

      Mother said she was working at Whataburger until August 2020, and then she

picked up scrap metal for a company until April 2021. Mother testified that at the

time of trial she had worked for two months doing landscaping with a friend and

made from $300 to $1000 every two weeks. Mother used some of the stimulus

money to buy the children some clothes, but she never gave the clothes to the

caseworker because the caseworker told her to hold on to them and Mother never

heard back from her. She admitted that during the case she never gave her parents

money for the children’s care. Mother had not seen the children since August 22,

2020. At the beginning of the case, she did not have contact with the caseworker but

when Mother got another phone, she contacted the caseworker and they met. Mother

had an email address but was locked out of her email until shortly before trial.

According to Mother, the caseworker said she would send her for drug testing but

never contacted Mother about it. Mother stated she had more than three caseworkers

during the case. According to Mother, she never informed the Department that

Wesley was her boyfriend because “[t]hey never asked[.]” She acknowledged she

                                          13
had not completed the psychiatric or psychological evaluations. Mother agreed she

was arrested for pending charges related to the dogs in July. Mother stated she has

known about Todd’s behavior issues since he was two and a half years old, but a

doctor told her that Todd could not be diagnosed until he was six. Mother stated that

Todd would throw his brother’s kitten against the wall, and he choked and hit

Mother.

      Mother believed her children should be returned because, “except for the

parenting class, [she was] doing everything that [the Department was] asking.”

According to Mother, her camper can sleep eight people and it is a safe and clean

environment for her children, but if her children were returned to her, she would sell

the camper and get a different place. She testified she was still working doing

landscaping and makes enough money to support her children. She stated that she

had a vehicle, but it was not running, and it would cost $45 for repairs. She had

talked to her mother a few times during the case but had not seen the children, and

she was concerned that if her parental rights were terminated, she would not ever get

to see them.

Testimony of the Children’s Maternal Grandmother

      The grandmother, Mother’s mother, testified that the four children had been

placed with her and lived with grandmother and grandmother’s husband of twenty-

nine years. Mother’s eighteen-year-old sister and her two children also live in the

                                         14
home, and the sister had no criminal or CPS history. The grandmother testified that

Mother’s children were bonded with Mother’s sister’s children. According to the

grandmother, Mother’s children also lived with her in 2017 for about a month after

CPS became involved and the children were removed because of neglect and the

“house situation.”

      According to the grandmother, she previously had a good relationship with

Mother and had helped with the children, but her relationship with Mother changed

after the children were removed. Prior to removal, the grandmother told Mother

“quite a few times that [the children] didn’t look good[]” and the grandmother also

felt the house was “not in proper health for the children to be in.”

      Grandmother testified that both Father and Mother abused their children.

According to the grandmother, she had witnessed Mother “hit them in the back of

their heads, push[] them to the ground, [and] put them in their room where they can’t

get out.” When she witnessed this, she brought the children to her house to stay for

a few days. Grandmother knew Mother used drugs because Mother’s friends had

told her that they had watched Mother use drugs. The year before trial, the

grandmother noticed Mother “was acting really funny” and the grandmother “knew

[Mother] was on something[,]” but when she asked Mother if she was on drugs,

Mother denied it. According to the grandmother, she had no reason to believe at the

time of trial that Mother was clean and sober and, based on what the grandmother

                                          15
saw during the year prior to trial, Mother’s behavior was consistent with her being

on drugs.

      When the children were removed and placed with grandmother, they had

suffered from malnutrition and neglect. The grandmother explained that because the

children had not been fed properly, she spent four and a half weeks at the doctor’s

office with the children and had to involve different medical professionals to help

the children. At the time of placement with the grandmother, the children also had

scabies, bedbug bites, and upper respiratory infections. The grandmother testified

that when the children were placed with her, Julie’s hair “was almost completely

gone[]” in one area.

      The children were doing well in her home at the time of trial, and they had all

gained weight and Julie’s hair had grown back. According to the grandmother, Julie

had always had a thyroid issue, and while living with her grandmother she had been

on her medicine and doing fine. Todd had been hospitalized six or seven times, twice

in the two months prior to trial. The grandmother testified that just prior to one of

the hospitalizations, Todd and Jason had run away to meet up with Mother, and they

were found with the help of law enforcement. There was no indication that they had

run away because of the grandmother or grandfather but rather due to “outside

influences[.]” After the incident and an investigation by law enforcement, the

grandmother looked into obtaining a restraining order against Mother to make sure

                                         16
she did not attempt to “come around the house at any time to try to grab the kids.”

The grandmother testified that she and her husband were committed to meeting

Todd’s special needs.

      Grandmother and her husband wanted to adopt the children and she believes

that their adoption was the best solution for the children’s permanency. She believed

that termination of both Father’s and Mother’s parental rights was in the children’s

best interest. The grandmother testified that if the children “go back with [Mother],

that they won’t be here no more. That they’re going to be really abused.”

      The grandmother believed that it was important for the children to be together,

and she was committed to the children and especially to Todd with his psychiatric

needs. The grandmother testified that the children called her “Momma” because she

“has been with them for so much[,]” they want to stay, and “[t]hey are scared to

death if anybody says [the] Mom or Dad’s name.” The grandmother had been taking

the children to therapy, believed it helped the children, and planned on continuing

to take them to therapy. She followed the therapist’s recommendations to not allow

the children to see their parents. According to the grandmother, the children’s

reactions to things like hearing their parents or seeing a car or something that made

them believe their parents were coming to get them caused them to “wet[] on

the[m]selves[]” and caused bad nightmares. The grandmother testified she was




                                         17
prepared to not allow the children to have contact with their parents if ordered by

the court.

      The grandmother explained that she planned on being involved and

continuing to help the children with their education. She testified that since their

placement with her, the children have made improvements in their education and in

their medical and dental health.

Testimony of the Court-Appointed Special Advocate (CASA)

      The CASA testified that he was appointed as guardian ad litem for the children

and has been their guardian ad litem throughout this case. He has had many

conversations and visits with the children in their current placement, has spoken with

their therapist and reviewed her notes, and received information from the

Department about the children and Mother’s service plan. According to the CASA,

the difference between the children at the beginning of the case and the time of trial

was “striking[,]” and they felt comfortable in their current placement. The CASA

has witnessed a consistent improvement in the children’s behavior as a result of the

counseling and the grandparents’ care. The CASA noted that the children’s

grandmother took the children to their doctor, dental, and therapy appointments and

the CASA had no concerns about the grandmother’s ability to protect and meet the

children’s needs. He testified that even when the boys ran away and with Todd’s




                                         18
hospitalizations, the grandmother and her husband had been supportive and acted in

what they believed was in the children’s best interest.

      The CASA had tried to contact Mother but received a recording that her

number was not receiving phone calls. The CASA had concerns about Mother’s drug

use, the children’s safety, and their physical, mental, and emotional well-being if

they were returned to Mother. The CASA stated that the photographs of inside the

home admitted at trial concerned him because the photographs show “an immense

amount of clutter[.]” The CASA believes that Mother’s parental rights should be

terminated because the children need consistency and need to feel safe.

      The CASA recommended that it was the children’s best interest to stay in their

current placement and that Mother’s and Father’s parental rights be terminated. The

CASA also recommended that it was in the children’s best interest for the

Department to be the children’s managing conservator if parental rights were

terminated. According to the CASA, appointing either parent as a managing

conservator would significantly negatively impact the physical and emotional

welfare of the children.

Testimony of Deputy Kenneth Dougherty

      Deputy Kenneth Dougherty with the Montgomery County Precinct 5

Constable’s Office testified that he was the officer assisting animal control that was

called out to Mother’s home on October 8, 2020, on a seizure warrant for two dogs

                                         19
on the property. Officer Dougherty testified that he observed a dog with ribs and

spine visible and the dog was chained to a tree without food or water nearby. He

testified that the outside of the house was not taken care of, and there was a pile of

trash that smelled of decay and a pile of scrap metal in the yard, and the conditions

were hazardous to the children.

Testimony of Sergeant Ryan Simpson

      Sergeant Ryan Simpson with the Montgomery County Precinct 5 Constable’s

Office testified that he was called out in October 2020 to Mother’s house to assist

animal control in seizing animals. Sergeant Simpson testified that the outside and

inside of the home was unkept, there was a dog with its ribs visible chained outside

and a dog inside in a crate standing in its feces, and inside there was property strewn

about and a pungent mildew-like smell. Both dogs were seized. As Sergeant

Simpson walked through the home he was concerned about “contact with animal

refuse” inside and outside the dog cage in the house and “food particles and

things…that had not been cleaned.” Photographs of the conditions of the dogs and

the home were admitted into evidence.

Drug Test Results

      Several exhibits admitted at trial reflect that Mother tested positive for

methamphetamine and amphetamine on July 17, 2020, and on February 23, 2021.




                                          20
                             Issues Stated by Appellant

      In issues one, two, and three, Mother challenges the legal and factual

sufficiency of the evidence supporting termination of Mother’s parental rights under

section 161.001(b)(1)(D), (E), and (O) of the Texas Family Code. In issue four,

Mother challenges the legal and factual sufficiency of the evidence supporting the

trial court’s finding that terminating Mother’s parental rights was in the children’s

best interest. In issue five, Mother argues the trial court erred in appointing the

Department as permanent managing conservator.

                                 Standard of Review

      The decision to terminate parental rights must be supported by clear and

convincing evidence. Tex. Fam. Code Ann. § 161.001(b). Under the Family Code,

“‘[c]lear and convincing evidence’ means the measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of

the allegations sought to be established.” Id. § 101.007; In re J.L., 163 S.W.3d 79,

84 (Tex. 2005). The movant must show that the parent committed one or more

predicate acts or omissions and that termination is in the child’s best interest. See

Tex. Fam. Code Ann. § 161.001(b); In re J.L., 163 S.W.3d at 84.

      In reviewing the legal sufficiency of the evidence in a parental rights

termination case, we must consider all the evidence in the light most favorable to the

finding to determine whether a reasonable factfinder could have formed a firm belief

                                          21
or conviction that the finding was true. In re J.O.A., 283 S.W.3d 336, 344-45 (Tex.

2009) (citing In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)). We assume the

factfinder resolved the disputed facts in favor of its finding if a reasonable factfinder

could do so, and we disregard all evidence that a reasonable factfinder could have

disbelieved. Id. In a factual sufficiency review, we “give due consideration to

evidence that the factfinder could reasonably have found to be clear and

convincing.” In re J.F.C., 96 S.W.3d at 266. We must determine “‘whether the

evidence is such that a factfinder could reasonably form a firm belief or conviction

about the truth of the State’s allegations.’” Id. (quoting In re C.H., 89 S.W.3d 17, 25

(Tex. 2002)). “If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient.” Id. In cases tried to the bench, the trial court in its

role as factfinder determines the credibility and weight of the witnesses’ testimony

and resolves any inconsistencies or conflicts in the evidence. See Webb v. Crawley,

590 S.W.3d 570, 578 (Tex. App.—Beaumont 2019, no pet.); In re R.J., 568 S.W.3d

734, 754 (Tex. App.—Houston [1st Dist.] 2019, pet. denied).

                               Statutory Grounds D and E

       In her first two issues, Mother challenges the sufficiency of the evidence to

support termination of her parental rights under sections 161.001(b)(1)(D) and (E)

                                            22
of the Texas Family Code. As to subsection D, Mother argues that although the

Department offered some evidence regarding concerns with the condition of the

home, the evidence is factually insufficient as to whether the conditions or

surroundings endangered the physical or emotional well-being of the children.

Mother contends that Sergeant Simpson’s and Deputy Dougherty’s testimony about

the home’s condition offered no support for termination under either section because

their visit to the home was “approximately seventy-six days” after the Department

filed its petition and after the removal of the children, and “[t]he relevant time frame

under this subsection is prior to the child’s removal.” Mother argues that the

grandmother failed to offer testimony about the meaning of “proper health” when

she testified that the home was “not in proper health for the children to be in[,]” and

she did not provide a definite timeframe for this observation. As for the photographs

of the home admitted into evidence, Mother contends that there was no confirmation

that the pictures were taken at a time that the children were living in the home or any

explanation as to how those conditions posed a danger to the children. She also

argues that the evidence did not rise to a level of clear and convincing evidence that

the children were in danger when Father was in town and that she testified that she

had no reason to believe the children were ever sexually abused or that the father

was using any drugs. As to subsection E, Mother argues that there is no evidence to

support a finding that she endangered her children and that although the Department

                                          23
offered positive drug test results for Mother, no evidence was offered that any

alleged drug use by her endangered her children. According to Mother, there was no

explanation by the grandmother as to what she meant when she testified that the

children suffered from “malnutrition” or “neglect,” Mother testified that she sought

medical care for children, her testimony that Father would scream at the children

and “spank them 24/7” did not rise to the level of clear and convincing evidence that

the children were in any danger when Father was in town, and she testified that she

had no reason to believe that the children were ever sexually abused or that Father

was using drugs.

      We are required to consider the sufficiency of the evidence pursuant to

Sections 161.001(b)(1)(D) or (E) if challenged. In re N.G., 577 S.W.3d 230, 235-36

(Tex. 2019). If the evidence is sufficient as to one of these, it will not be necessary

to address the other predicate grounds because sufficient evidence as to only one

ground in addition to the best interest finding is all that is necessary to affirm a

termination judgment. Id. at 232-33. Because the evidence of statutory grounds D

and E is often interrelated, we may consolidate our review of the evidence supporting

these grounds. See In re J.L.V., No. 09-19-00316-CV, 2020 Tex. App. LEXIS 2070,

at *33 (Tex. App.—Beaumont Mar. 11, 2020, pet. denied) (mem. op.). “‘[E]ndanger’

means to expose to loss or injury[.]” In re N.S.G., 235 S.W.3d 358, 367 (Tex. App.—




                                          24
Texarkana 2007, no pet.) (quoting Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d

531, 533 (Tex. 1987)).

      Under subsection D, parental rights may be terminated if clear and convincing

evidence supports that the parent “knowingly placed or knowingly allowed the child

to remain in conditions or surroundings which endanger the physical or emotional

well-being of the child[.]” Tex. Fam. Code Ann. § 161.001(b)(1)(D). Subsection E

allows for termination of parental rights if clear and convincing evidence supports

that the parent “engaged in conduct or knowingly placed the child with persons who

engaged in conduct which endangers the physical or emotional well-being of the

child[.]” Id. § 161.001(b)(1)(E).

      Under subsection D, parental rights may be terminated based on a single act

or omission by the parent. In re L.E.S., 471 S.W.3d 915, 925 (Tex. App.—Texarkana

2015, no pet.) (citing In re A.B., 125 S.W.3d 769, 776 (Tex. App.—Texarkana 2003,

pet. denied)). Termination under subsection E requires more than a single act or

omission and a “‘voluntary, deliberate, and conscious course of conduct by the

parent is required.’” Id. at 923 (quoting Perez v. Tex. Dep’t of Protective &

Regulatory Servs., 148 S.W.3d 427, 436 (Tex. App.—El Paso 2004, no pet.)). As for

subsection D, we examine the time before the child’s removal to determine whether

the environment of the home posed a danger to the child’s physical or emotional

well-being. Id. at 925 (citing In re L.C., 145 S.W.3d 790, 795 (Tex. App.—

                                        25
Texarkana 2004, no pet.)). “A finding of endangerment under subsection E,

however, may be based on conduct both before and after removal.” In re A.L.H., 515

S.W.3d 60, 93 (Tex. App.—Houston [14th Dist.] 2017, pet. denied) (citing In re

S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied).

Under subsection E, it is sufficient that the child’s well-being is jeopardized or

exposed to loss or injury. Boyd, 727 S.W.2d at 533; N.S.G., 235 S.W.3d at 367. “‘A

child is endangered when the environment creates a potential for danger that the

parent is aware of, but disregards.’” In re L.E.S., 471 S.W.3d at 925 (quoting In re

N.B., No. 06-12-00007-CV, 2012 Tex. App. LEXIS 3587, at **22-23 (Tex. App.—

Texarkana May 8, 2012, no pet.) (mem. op.)). Generally, subjecting a child to a life

of uncertainty and instability endangers the child’s physical and emotional well-

being. See In re R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort Worth 2004, pet.

denied).

      In addition, a pattern of drug abuse will support a finding of conduct

endangering a child even if there is no evidence that such drug use caused a physical

or actual injury to the child. Vasquez v. Tex. Dep’t of Protective & Regulatory Servs.,

190 S.W.3d 189, 196 (Tex. App.—Houston [1st Dist.] 2005, pet. denied). A history

of illegal drug use is conduct that subjects a child to a life that is uncertain and

unstable, endangering the child’s physical and emotional well-being. In re S.D., 980

S.W.2d 758, 763 (Tex. App.—San Antonio 1998, pet. denied); Dupree v. Tex. Dep’t

                                          26
of Protective & Regulatory Servs., 907 S.W.2d 81, 84 (Tex. App.—Dallas 1995, no

writ). A parent’s drug use, criminal history, and employment and housing instability

prior to and during the case create a course of conduct from which the factfinder

could determine the parent endangered the child’s emotional and physical well-

being. See In re M.C., No. 09-18-00436-CV, 2019 Tex. App. LEXIS 2961, at **15-

16 (Tex. App.—Beaumont Apr. 11, 2019, no pet.) (mem. op.); see also In re S.R.,

452 S.W.3d at 361-62 (parent’s drug use may qualify as a voluntary, deliberate, and

conscious course of conduct endangering the child’s well-being); Walker v. Tex.

Dep’t of Family & Protective Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston

[1st Dist.] 2009, pet. denied) (illegal drug use may support termination under

subsection E because “it exposes the child to the possibility that the parent may be

impaired or imprisoned[]”). A parent’s continued drug use when the custody of her

child is in jeopardy supports a finding of endangerment. See In re S.R., 452 S.W.3d

at 361-62 (citing Cervantes-Peterson v. Tex. Dep’t of Family & Protective Servs.,

221 S.W.3d 244, 253-54 (Tex. App.—Houston [1st Dist.] 2006, no pet.)). Further, a

factfinder can reasonably infer that a parent’s failure to submit to court-ordered drug

tests indicated the parent was avoiding testing because she was using illegal drugs.

In re E.R.W., 528 S.W.3d 251, 265 (Tex. App.—Houston [14th Dist.] 2017, no pet.).

Allowing a child to live in unsanitary conditions supports a finding that the parent

has endangered the child’s physical and emotional well-being. See In re A.T., 406

                                          27
S.W.3d 365, 371 (Tex. App.—Dallas 2013, pet. denied); see also In re P.E.W., 105

S.W.3d 771, 777 (Tex. App.—Amarillo 2003, no pet.) (“[A] child’s exposure to

continually unsanitary living conditions…may prove endangerment.”). The child

“need not develop or succumb to a malady due to th[e] [unsanitary] conditions before

it can be said that” the child was endangered. In re P.E.W., 105 S.W.3d at 777.

      The trial court had evidence that Mother tested positive for methamphetamine

and amphetamine on two occasions, and that she failed to submit to drug testing

every two weeks as required by her service plan. Even though Mother testified the

Department never contacted her to drug test except for three occasions, the trial court

could have disbelieved Mother and could have reasonably inferred that Mother’s

failure to submit to the testing was because she was avoiding the test because she

was using illegal drugs. See In re E.R.W., 528 S.W.3d at 265. The trial court heard

the grandmother’s testimony that Mother’s behavior during the case was consistent

with drug use and that Mother’s friends told the grandmother that Mother used drugs.

      The trial court had before it the affidavit from the Department representative

that stated that at the time of the children’s removal, the children were in dirty and

worn clothes, the home was in poor condition with large holes in the walls and

exposed insulation, there were stacks of trash and clutter, a dirty mattress with no

bedding was in the middle of a room, there were several dogs and reptiles in crates

around the home, the kitchen cabinets were infested with roaches, and there was

                                          28
“wood attached by screws to the bedroom entrance causing concern that the children

were being locked in.” The trial court heard testimony from Deputy Dougherty that

in October 2020, the outside of the house was not taken care of, with a pile of trash

that smelled of decay and a pile of scrap metal in the yard that were hazardous to the

children. The trial court heard testimony from Sergeant Simpson that in October

2020 the outside and inside of the home was unkept, there was a dog with its ribs

visible chained outside and a dog inside in a crate standing in its feces, and inside

there was property strewn about and a pungent mildew-like smell. He also testified

that when he was walking through the home he was concerned about “contact with

animal refuse” inside and outside the dog cage in the house and “food particles and

things…that had not been cleaned.” The trial court heard the CASA’s testimony that

the photographs admitted at trial of the home concerned him because they showed

“an immense amount of clutter” that could be dangerous for young children. Also,

the trial court could have reasonably concluded from testimony and from the

photographs admitted at trial of the home that the children were living in unsanitary

conditions or that the home’s environment was dangerous for the children.

      The trial court heard testimony from Higdon that at the time of the removal

the children were malnourished and had poor dental health. The trial court heard

testimony that when Julie was placed with her grandmother, Julie had not been given

her thyroid medication as prescribed and had an area of missing hair while in

                                         29
Mother’s care. The trial court heard testimony from the grandmother that prior to

removal she told Mother several times that the children “didn’t look good” and that

the house was “not in proper health for the children to be in.” The trial court heard

the grandmother’s testimony that because the children had not been fed properly,

she spent four and a half weeks at the doctor’s office with the children and had to

involve different medical professionals to help the children. The trial court also

heard the grandmother testify that when the children were placed with her, they had

scabies, bedbug bites, and upper respiratory infections.

        The trial court heard the grandmother testify that she believed both Father and

Mother abused their children. The trial court heard testimony that prior to the

children’s removal, the grandmother witnessed Mother “hit them in the back of their

heads, push[] them to the ground, put them in their room where they [couldn’t] get

out[,]” and then the grandmother brought the children to her house to stay for a few

days.

        Deferring to the trial court’s credibility determinations and reviewing all the

evidence in the light most favorable to the findings under subsections D and E, as

we must, the trial court could reasonably have formed a firm belief or conviction

that Mother, through her individual acts or omissions or a course of conduct,

endangered the children’s physical or emotional well-being. We conclude that the

Department established, by clear and convincing evidence, that Mother committed

                                          30
the predicate acts enumerated in subsections D and E. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E). Further, considering the entire record, we conclude the

disputed evidence the trial court could not reasonably have credited in favor of its

endangerment findings is not so significant that the court could not reasonably have

formed a firm belief or conviction that Mother endangered the children. See In re

J.F.C., 96 S.W.3d at 266. We need not address the sufficiency of the evidence to

support a violation of subsection O. See In re D.S., 333 S.W.3d 379, 388 (Tex.

App.—Amarillo 2011, no pet.). We overrule issues one and two, and we decline to

address issue three.

                            Best Interest of the Children

      In issue four, Mother challenges the legal and factual sufficiency of the

evidence to support the trial court’s finding that terminating Mother’s parental rights

was in the children’s best interest. Specifically, Mother argues that “[t]he best

interest evidence offered to support termination of mother’s parental rights was

scant, at best[,]” and “[c]onclusory evidence is insufficient.”

      Trial courts have wide latitude in determining a child’s best interest. See

Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982). There is a strong

presumption that the best interest of a child is served by keeping the child with his

parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006); In re D.R.A., 374 S.W.3d 528,

533 (Tex. App.—Houston [14th Dist.] 2012, no pet.); see also Tex. Fam. Code Ann.

                                          31
§ 153.131(b). Prompt and permanent placement of a child in a safe environment is

also presumed to be in the child’s best interest. Tex. Fam. Code Ann. § 263.307(a).

      The Family Code outlines nonexclusive factors to be considered in

determining whether a parent is willing and able to provide a safe environment for a

child including: the child’s age and physical and mental vulnerabilities; whether

there is a history of abusive or assaultive conduct by the child’s family or others who

have access to the child’s home; the willingness and ability of the child’s family to

seek out, accept, and complete counseling services and to cooperate with and

facilitate an appropriate agency’s close supervision; the willingness and ability of

the child’s family to effect positive environmental and personal changes within a

reasonable period of time; whether the child’s family demonstrates adequate

parenting skills, including providing the child with minimally adequate health and

nutritional care, a safe physical home environment, and an understanding of the

child’s needs and capabilities; and whether an adequate social support system

consisting of an extended family member and friends is available to the child. Id.

§ 263.307(b); see also In re R.R., 209 S.W.3d at 116.

      The Texas Supreme Court has articulated several additional factors that may

be considered when determining whether termination of parental rights is in the best

interest of the child, including: the desires of the child, the emotional and physical

needs of the child now and in the future, the emotional and physical danger to the

                                          32
child now and in the future, the parental abilities of the individuals seeking custody,

the programs available to assist these individuals to promote the best interest of the

child, the plans for the child by these individuals or by the agency seeking custody,

the stability of the home or proposed placement, the acts or omissions of the parent

that may indicate that the existing parent-child relationship is not a proper one, and

any excuse of the acts or omissions of the parent. See Holley v. Adams, 544 S.W.2d

367, 371-72 (Tex. 1976) (setting forth the “Holley factors” and noting “[t]his listing

is by no means exhaustive[]”). No specific Holley factor is controlling, and evidence

of one factor may be enough to support a finding that termination is in the child’s

best interest. See M.C. v. Tex. Dep’t of Family & Protective Servs., 300 S.W.3d 305,

311 (Tex. App.—El Paso 2009, pet. denied) (“Undisputed evidence of just one factor

may be sufficient to support a finding that termination is in the best interest of a

child.”) (citing In re C.H., 89 S.W.3d at 27); In re A.P., 184 S.W.3d 410, 414 (Tex.

App.—Dallas 2006, no pet.). Because stability and permanence are important in a

child’s emotional and physical development, termination of parental rights may be

in the child’s best interest when a parent is unable to provide a stable environment

or a reliable source for food, clothing, shelter, and emotional support. See In re J.D.,

436 S.W.3d 105, 119-20 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (citing In

re T.D.C., 91 S.W.3d 865, 873 (Tex. App.—Fort Worth 2002, pet. denied)); In re

T.G.R.-M., 404 S.W.3d 7, 17 (Tex. App.—Houston [1st Dist.] 2013, no pet.).

                                          33
      A parent’s past conduct is relevant to determining the parent’s present and

future ability to care for a child. See In re C.H., 89 S.W.3d at 28 (parent’s past

performance as parent is relevant to determination of present and future ability to

provide for child); In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013,

pet. denied) (factfinder may measure a parent’s future conduct by past conduct);

Schaban-Maurer v. Maurer-Schaban, 238 S.W.3d 815, 824 (Tex. App.—Fort Worth

2007, no pet.). The best-interest determination may rely on direct or circumstantial

evidence, subjective factors, and the totality of the evidence. In re N.R.T., 338

S.W.3d 667, 677 (Tex. App.—Amarillo 2011, no pet.). If, in light of the entire

record, no reasonable factfinder could form a firm belief or conviction that

termination was in the child’s best interest, then we must conclude that the evidence

is legally insufficient to support termination. See In re J.F.C., 96 S.W.3d at 266.

      As for the desires of the children, the trial court heard testimony from one of

the caseworkers that the children wanted to be adopted by the maternal grandparents.

The trial court heard the grandmother, the caseworkers, and the CASA testify that

the children are bonded with their grandmother. The trial court heard the

grandmother’s testimony about the children’s reactions to things like hearing their

parents or seeing a car or something that made them believe their parents were

coming to get them and it caused the children to “wet[] on [them]selves[]” and have

bad nightmares. The trial court heard one of the caseworkers testify that the children

                                         34
“get nervous if they even think you’re going to remove them from the

[grandparents’] home[.]” The trial court heard testimony that the children’s therapist

recommended that the children should not have visitation with Mother.

      Regarding the children’s emotional and physical needs now and in the future

and the stability of the home of the proposed placement, the trial court heard one of

the caseworkers testify that the grandmother was properly caring for the children,

they felt safe with her, and she was addressing their medical, mental health,

educational, and physical needs. The trial court heard the caseworker testify that the

grandparents’ home was appropriate, clean, and safe, and that the placement was

“ideal for these children.” The trial court heard the caseworker testify that she

worked with the grandmother to set up services in the home to help keep Todd’s

mental health on track and to keep him out of the hospital, and that the grandmother

had been addressing Todd’s mental health concerns. The trial court heard from the

caseworkers, the grandmother, and the CASA that the children’s physical conditions

had improved while in the grandparents’ care and the children’s needs were being

met. The trial court heard testimony from the grandmother that she planned on being

involved in the children’s education. These factors weigh in favor of terminating

Mother’s parental rights.

      As to the parental abilities of the parent seeking custody, the evidence showed

that despite assistance from the Department in the past during a prior investigation,

                                         35
Mother’s home conditions continued to deteriorate. Positive drug tests from Mother

at the time of removal and during the case were admitted into evidence. The trial

court heard one of the caseworkers testify that Mother was “pretty much completely

noncompliant” with her service plan, Mother did not submit to bi-weekly drug

testing, Mother did not complete individual therapy, Mother did not follow

recommendations from the drug and alcohol assessment, Mother did not complete

psychiatric and psychological evaluations, and Mother never provided proof of

employment or stable housing. This factor weighs in favor of terminating Mother’s

parental rights.

          Regarding the plans for the children, the trial court heard one of the

caseworker’s testimony that the goal during the case was relative adoption, that the

maternal grandparents had good plans for the children, and that the grandmother was

addressing the children’s medical, mental health, educational, and physical needs.

The trial court heard the grandmother’s testimony that she and her husband wanted

to adopt the children and were committed to meeting their needs. The trial court

heard a caseworker, the CASA, and the grandmother testify that termination of

Mother’s parental rights and adoption by the maternal grandparents would be in the

children’s best interest. This factor weighs in favor of terminating Mother’s parental

rights.




                                         36
      Regarding Mother’s acts or omissions, Mother denied using drugs, despite

testing positive for drugs two times during the case. The trial court heard the

grandmother’s testimony that she witnessed Mother physically abuse the children

and that she had told Mother several times before their removal that the children

“didn’t look good.” The trial court had before it photographs of the home during the

case and the affidavit from the Department representative at the time of removal

describing the unsanitary condition of the home. This factor weighs in favor of

terminating Mother’s parental rights.

      Having considered the evidence related to the best interest of the children and

deferring to the trial court’s determinations on witness credibility, the resolution of

conflicts of evidence, and the weight to be given the testimony, we conclude that the

statutory and Holley factors weigh in favor of the trial court’s finding that

termination is in the children’s best interest. See Tex. Fam. Code Ann.

§§ 161.001(b)(2), 263.307; In re J.F.C., 96 S.W.3d at 266; Holley, 544 S.W.2d at

371-72. We conclude that the evidence is both legally and factually sufficient to

support the trial court’s finding that termination of Mother’s parental rights is in the

children’s best interest.

         Appointment of Department as Permanent Managing Conservator

      In issue five, Mother argues the trial court erred when it appointed the

Department as the children’s permanent managing conservator. Mother argues that

                                          37
although the trial court made a general finding that it was in the children’s best

interest that the Department be appointed as the permanent managing conservator,

the trial court failed to make the specific findings necessary under section 153.131

of the Texas Family Code.

      Conservatorship determinations are subject to review for abuse of discretion.

In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007). We will reverse the trial court’s

appointment of a managing conservator only if we determine it was arbitrary or

unreasonable. In re N.T., 474 S.W.3d 465, 479 (Tex. App.—Dallas 2015, no pet).

The Family Code creates a rebuttable presumption that a parent will be named the

child’s managing conservator unless that court finds that such appointment would

not be in his best interest “because the appointment would significantly impair the

child’s physical health or emotional development[.]” Tex. Fam. Code Ann.

§ 153.131(a).

      As discussed above, sufficient evidence supports the trial court’s termination

of Mother’s parental rights as to the children, and Father’s rights were likewise

terminated. When the parents’ rights have been terminated, Family Code section

161.207 governs the appointment of a managing conservator. See id. § 161.207; In

re N.T., 474 S.W.3d at 480-81. Section 161.207(a) provides, “If the court terminates

the parent-child relationship with respect to both parents or to the only living parent,

the court shall appoint a suitable, competent adult, the Department of Family and

                                          38
Protective Services, or a licensed child-placing agency as managing conservator of

the child.” Tex. Fam. Code Ann. § 161.207(a). We cannot conclude that the trial

court abused its discretion by appointing the Department as the children’s managing

conservator. See In re J.A.J., 243 S.W.3d at 616; In re N.T., 474 S.W.3d at 480-81.

We overrule issue five.

      We affirm the trial court’s order of termination.

      AFFIRMED.



                                                    _________________________
                                                        LEANNE JOHNSON
                                                              Justice

Submitted on February 1, 2022
Opinion Delivered March 17, 2022

Before Golemon, C.J., Horton and Johnson, JJ.




                                         39